Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    March 07, 2019

The Court of Appeals hereby passes the following order:

A19A1302. GARTH COOPER v. CACH, LLC N.A.

       Cach, LLC N.A. filed a debt collection action against Garth Cooper. Cooper
filed an answer and counterclaim, asserting claims against Cach, LLC as well as Cach,
LLC’s counsel, Federated Law Group, PLLC and Richard A. Russell. Cooper also
filed a motion for summary judgment and a motion to recuse the trial court judge. On
December 18, 2018, the trial court denied the motion to recuse, denied Cooper’s
motion for summary judgment, and dismissed the counterclaims against Federated
Law Group, PLLC and Richard A. Russell. Cooper filed a direct appeal from that
order. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not a
final judgment.” Johnson v. Hosp. Corp. of Am., 192 Ga. App. 628, 629 (385 SE2d
731) (1989) (punctuation omitted). Under such circumstances, there must be either an
express determination that there is no just reason for delay under OCGA § 9-11-54 (b)
or compliance with the interlocutory appeal procedures of OCGA § 5-6-34 (b). See
id. “Where neither of these code sections [is] followed, the appeal is premature and
must be dismissed.” Id. (punctuation omitted). Additionally, denials of motions to
recuse are interlocutory in nature and also require compliance with the interlocutory
appeal procedure. See Ellis v. Stanford, 256 Ga. App. 294, 295 (568 SE2d 157)
(2002).
       The record does not show that the trial court resolved the underlying debt
collection action against Cooper or that the court directed entry of judgment under
OCGA § 9-11-54 (b). Accordingly, Cooper was required to use the interlocutory
appeal procedure – including obtaining a certificate of immediate review from the trial
court – to appeal the trial court’s dismissal order. See OCGA § 5-6-34 (b); Shoenthal
v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663) (2015). Cooper’s failure to do
so deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.
See Shoenthal, 333 Ga. App. at 730.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  03/07/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.